MEMORANDUM OPINION
PER CURIAM:
These consolidated appeals are from judgments of the Circuit Court of St. Louis County, the first denying appellant’s motion for reduction of his alimony payments to respondent previously ordered in a divorce case and an order granting respondent’s motion for allowance of attorney’s fees on appeal. § 452.070 RSMo. 1969, V. A.M.S. (repealed effective January 1, 1974, by Laws 1973, p. -, H.B.No.315 Sec. A, —[Vernon’s Missouri Legislative Service, 1973, No. 2, 77th General Assembly, First Regular Session 1973, Page 412 et seq.]— but in effect at the time the judgments were entered).
The judgments of the trial court are based on findings of fact which are not clearly erroneous, no error of law appears, and we have determined that an opinion in this case would have no precedential value. Rule 84.16(b), V.A.M.R.
The judgments are affirmed.
All concur.